Title: To Alexander Hamilton from James Read, 8 November 1799
From: Read, James (d. 1813)
To: Hamilton, Alexander


          
            Sir,
            Fort Jay, November 8, 1799
          
          I received yours of ye 6th inst. wherein you wish to be informed of ye  accommodations we might afford Majors Brooks and Toussard for   ye Winter.
          The Quarters here are very ill contrived—the rooms are large, but  not at all calculated for convenience—If Capt Stille and myself have each  a room, there will be then two  officers in each of ye others. Should we live together, one of ye Gentlemen  might be easily accommodated with   quarters provided he has no family; otherwise he may perhaps find them inconvenient.
          I am, most respectfully, your obt. Servt. 
          
            James Read
            Captn 2d Regt A&E
            Commanding
          
          Major Genl. Hamilton
          
            PS. The officer of Capt. McClellan’s compy and ye Surgeon of ye Garrison are included—
          
          
            Fort Jay Novr 8th. 1799
          
        